Citation Nr: 1201497	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-17 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a February 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board in June 2010, at which time the Board granted a separate 10 percent disability rating for left knee instability and remanded the remaining issue on appeal for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.  


FINDINGS OF FACT

Left knee arthritis is manifested by X-ray findings of osteoarthritis, pain, swelling, full extension, and limitation of flexion to no less than 80 degrees. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.14, 4.71, 4.71, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified, in pertinent part, at 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was mailed a letter in December 2005 advising him of the elements required to establish entitlement to an increased disability rating and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, in an April 2008 letter the Veteran was provided appropriate notice with respect to the disability-rating element of the claim, and the information on how effective dates are assigned under the holding in Dingess was provided in a June 2010 letter. 

Thus, although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated in May 2008 and April 2011 supplemental statements of the case (SSOCs). There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA treatment records and private medical records are on file.  The Veteran was afforded VA examinations in January 2006, May 2006, and September 2010.  The Board finds these examinations, along with the post-service medical records and the Veteran's testimony and statements, are adequate for rating purposes with regard to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have indicated in written statements and at the December 2009 hearing that the January 2006 and May 2006 examinations were not thorough.  In compliance with the Board's remand, the Veteran was afforded another examination in September 2010.  The Board will assign greater weight to the results from this examination where the results are not consistent.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Given the foregoing, the Board finds that VA has complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned upon service connection, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings also are appropriate for any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the present case, the Veteran has a separate 10 percent rating for left knee arthritis under Diagnostic Code 5010.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).  In the present case, the Veteran did not appeal the separate 10 percent rating for left knee instability under Diagnostic Code 5257 granted by the Board in June 2010. 

Under Diagnostic Code 5260 pertaining to limitation of flexion, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261 pertaining to limitation of extension, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

At the January 2006 VA examination, the Veteran's left knee had active flexion to 115 degrees and extension to 0 degrees.  Flexion was to 95 degree and extension was to 0 degrees at the May 2006 examination.  The Veteran testified at the December 2009 hearing that he does not have a full range of motion in his left knee.  July 2010 treatment records from Piedmont Orthopedic Specialists shows that the range of motion for the Veteran's left knee was from 0 to 110 degree.  The Veteran underwent another VA examination in September 2010.  Flexion was from 0 to 80 degrees with stiffness at the end of the range of motion and extension was at 0 degrees.  These ranges of motion show that the Veteran has repeatedly had flexion in excess of 60 degrees and extension less than 5 degrees.  Therefore, the Board finds that neither Diagnostic Code 5260 nor Diagnostic Code 5261 provides for a compensable evaluation, much less evaluation in excess of 10 percent in this case.  See 38 C.F.R. § 4.71a.

The VA examination results and treatment records do not show that the Veteran has ankylosis of the left knee or impairment of the left tibia and fibula.  Therefore, a rating in excess of 10 percent is not available under Diagnostic Code 5256 or Diagnostic Code 5262.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a maximum 20 percent rating is warranted where there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  At the January 2006 VA examination, the Veteran was diagnosed with a lateral meniscus tear to the left knee, not as likely as not secondary to his service-connected disability.  The Board notes that December 2001 private treatment notes reflect that the Veteran was diagnosed with a probable medial meniscus tear after a motor vehicle accident in which his left knee hit the dashboard not as a result of his service-connected left knee disability.  Thus, the Veteran cannot qualify for an increased rating based on Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  

Furthermore, the September 2010 VA examiner wrote that while the Veteran reported that his knee locked on occasion, it was unknown whether dislocated cartilage was the cause of this.  As such a rating in excess of 10 percent is not available under Diagnostic Code 5259 for removal of symptomatic semilunar cartilage.  Furthermore, the Veteran reported during the September 2010 VA examination that he had not had any surgery on his left knee, and therefore he is not eligible for an evaluation under Diagnostic Code 5259.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  

At the January 2006 VA examination, the Veteran complained of intermittent pain to the left knee.  There was no weakness, stiffness, swelling, heat, redness, instability, or giving way.  The Veteran reported flare-ups every other day and that he used a patellar stabilizer brace.  He also indicated that he had pain while performing his rounds in his job as a security officer, and that he required frequent breaks due to the pain and fatigability.  The Veteran was independent in his activities of daily living.  No incapacitating episodes were noted.  During the May 2006 VA examination, the Veteran reported that he had pain in his left knee on a daily basis and that it involved the entire knee.  He treated the pain with ibuprofen, which helped.  The Veteran had no problems with his daily activities and he had not missed work due to his knee.  The examiner noted that there was no fatigue, weakness, or lack of endurance.  During the December 2009 hearing, the Veteran testified that he has a lot of pain in the left knee and that he is not able to properly perform his job as a security guard.  He used a knee brace when he was at work and sometimes used a cane outside of work.  The Veteran said that he was only comfortable walking about half a block because of his knee.  

June 2010 VA treatment records show that the Veteran complained of left knee pain.  July 2010 private treatment records reflect that the Veteran's pain in the left knee was getting worse and that he had had multiple injections with minimal relief.  At the September 2010 VA examination, the Veteran reported that the knee swelled, locked and gave way.  He could walk and stand for one hour.  Flares-ups occurred two or three times a month, lasting for 30 to 40 minutes.  He said that he had missed four to five days of work in the past year.  

The Board recognizes the limitations that the Veteran has as a result of his service-connected left knee arthritis, but the current 10 percent disability rating for arthritis, along with a separate 10 percent rating for left knee instability, adequately compensates him for the functional limitations discussed above.  Therefore, a disability rating in excess of 10 percent for left knee arthritis is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the holding in DeLuca.

Given the Veteran's complaints about how his left knee affects his employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for his left knee disability.  Moreover, the manifestations of the disability are already contemplated by the assigned ratings.  Further, although the Veteran experiences some occupational impairment, there is no indication in the record that the average industrial impairment from his left knee disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration is not in order.

Finally, in light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected left knee arthritis.  Based upon the record, we find that at no time during the appellate period has the disability on appeal been more disabling than as currently rated. 

In summary, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for left knee arthritis under any applicable diagnostic code during any time in the appeal period.  As such, there is no doubt to be resolved.  


ORDER

A disability rating in excess of 10 percent for left knee arthritis is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


